Citation Nr: 0011188	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-16 811A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc 
syndrome.

2.  Entitlement to an increased rating for osteoarthritis of 
the thoracolumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979 and from November 1984 to March 1986.

This matter came before the Board of Veterans' Appeals 
(Board) following rating decisions by which no more than 40 
percent was assigned for the veteran's service-connected 
osteoarthritis of the thoracolumbar spine.  In February 1999, 
the Board denied the claim for an increased schedular rating.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 1999, 
the veteran's representative and VA General Counsel filed a 
joint motion to vacate the Board's February 1999 decision.  
The Court vacated the Board's decision in accordance with the 
joint motion and remanded the case to the Board for further 
action.


REMAND

Various arguments were made in the September 1999 motion as 
to why the Board's February 1999 decision was deficient.  
First of all, as to the nature of the issue before the Board, 
the parties to the joint motion included the following 
argument:

Under VA regulations, evaluation of the 
same disability or the same manifestation 
under various diagnoses is to be avoided.  
38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  However, 
when there is "distinct and separate" 
symptomatology caused by a service-
connected disability, each different 
aspect of the condition should be rated 
under the appropriate diagnostic code.  
Id.

The record shows that in October 1995, an 
EMG study showed likely mild lumbosacral 
radiculopathy in the right L5 
distribution.  Whether that neurological 
impairment is secondary to, and thus part 
of, the service-connected back disability 
must be adequately addressed by the 
Board.  See 38 C.F.R. § 3.310(a).  If it 
is so related, pursuant to Esteban, the 
Board must address the evidence 
indicating neurological aspects of the 
veteran's service-connected disability 
when assigning his rating.

Although the RO has not yet granted service connection for 
disc syndrome or any lumbosacral radiculopathy--as noted by 
the Board in its February 1999 decision, such an agreement by 
the parties to the appeal causes the Board to conclude that 
the intent of the joint motion was to find that a claim of 
service connection for lumbosacral disc syndrome is 
inextricably intertwined with the claim for an increased 
rating for osteoarthritis.  Consequently, in order to comply 
with the order of the Court, this service connection claim 
must now be considered.  

Next, the Board notes that in the September 1999 joint 
motion, the parties noted, in part, as follows: 

I.  DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

In the recitation of the Factual 
Background in this case, the Board 
decision contains multiple references to 
Appellant's complaints of pain and 
limitation of motion.  Despite these 
references, the decision does not contain 
an adequate discussion of limitation of 
motion and functional loss due to pain in 
accordance with the provisions of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).
*		*		*
In its decision, the Board found that 
separate ratings were not warranted on 
the basis of limitation of motion 
affecting the lumbar and dorsal segments 
of the spine.  (BVA decision at 10.)  
However, the most recent examinations 
[o]f record did not adequately determine 
whether Appellant has limited motion in 
both segments such as to warrant separate 
compensable ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5291, 
5292.  See also DC 5285 (note).  This 
matter needs to be clarified.

Further, the October 1995 VA examination 
relied upon in this case is inadequate 
for compensation purposes because the VA 
examiner did not address whether 
Appellant's service-connected disability 
exhibited any weakened movement, excess 
fatigability, incoordination, or pain on 
movement.  DeLuca, 8 Vet. App. at 206-
207; Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  Because Appellant's claim for an 
increased rating is well grounded, see 
Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993), the Secretary's duty to assist 
was triggered.  38 C.F.R. [§ ]5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The duty to assist requires the 
conduct of a thorough medical 
examination, one that takes into account 
the records of prior medical treatment, 
so the evaluation of the claimed 
disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A new VA examination is 
necessary, in which the VA examiner 
should address whether Appellant 
experiences pain on motion, and, if so, 
the extent to which such pain through 
such range of motion is equivalent to 
loss of motion.  See Johnson, 
9 Vet. App. at 10; DeLuca, 8 Vet. App. at 
206 (loss of range of motion should be 
portrayed "in terms of the additional 
range-of-motion loss due to pain on use 
or during flareups").

Accordingly, remand is required for 
readjudication of the issue of 
entitlement to an increased schedular 
rating for osteoarthritis of the 
thoracolumbar spine in accordance with 
the pertinent law and regulations.  In 
readjudicating the issue of entitlement 
to an increased evaluation, the Board 
must determine whether the residuals 
establish a functional loss due to pain 
consistent with the provisions of 38 
C.F.R. §§ 4.40 and 4.45(c)-(f) as 
outlined in DeLuca.  A new VA 
examination, specifically addressing 
whether the residuals establish a 
functional loss due to pain consistent 
with the provisions of 38 C.F.R. §§ 4.40 
and 4.45(c)-(f) is necessary prior to 
readjudication of Appellant's claim.  The 
Board should ensure that the underlying 
examination is adequate and complete.  
See 38 C.F.R. § 4.2; Ardison v. Brown, 
6 Vet. App. 405, 407 (1994). 

Initially, the Board notes that, in a December 1997 opinion, 
VA General Counsel determined that the provisions of 
38 C.F.R. §§ 4.40, 4.45 were not applicable in cases such as 
the current one where the maximum schedular rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999) had been 
assigned (40 percent).  VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, an increased rating could not be granted for the 
veteran's service-connected osteoarthritis of the 
thoracolumbar spine because of additional pain on use under 
Diagnostic Code 5003 (degenerative arthritis established by 
x-ray findings) - Diagnostic Code 5292 (limitation of motion 
of the lumbar spine), the rating criteria by which the 
veteran's disability has been historically evaluated .  See 
RO decisions entered in September 1986 and March 1993.

Nevertheless, the Board notes that a separate compensable 
rating may be awarded under Diagnostic Code 5291 (limitation 
of motion of the dorsal spine), that is if the veteran's 
service-connected disability affects two distinct areas of 
the spine for which the schedular criteria provides separate 
disability ratings and he has limitation of motion extending 
beyond a single vertebra of the adjacent segment.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5285, 5291, 5292 (1999).  
A higher rating may also be assigned in accordance with the 
principles of DeLuca if it is conceded that the criteria of 
Diagnostic Code 5293 are applicable.  VAOPGCPREC 36-97 
(Dec. 12, 1997).  

Therefore, even though the record does not currently suggest 
that the veteran has a separate compensably disabling 
limitation of motion of the dorsal segment, or that service 
connection is in effect for disc syndrome, the parties to the 
joint motion have concluded that the record is inadequate in 
this regard.  Specifically, it has been noted that the 
October 1995 examiner did not include range of motion studies 
for both the dorsal and lumbar segments of the spine, or make 
assessments necessary to apply DeLuca to both segments.  In 
order to obtain such evidence, a remand is required.

Finally, the parties to the September 1999 motion concluded 
that the issue on appeal extended beyond consideration of 
whether the veteran was entitled to an increased schedular 
rating.  Consideration of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) must also be 
undertaken.  Consequently, in order to comply with the 
mandate of the September 1999 motion, this case is REMANDED 
for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
38 C.F.R. § 3.159 (1999).

2.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations 
to determine the extent of his service-
connected disability.  The examiner(s) 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
disability.  The examiner(s) should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected disability.

a.  The examiner(s) should conduct 
complete and separate range of 
motion studies for both the dorsal 
and lumbar spine.

b.  The examiner(s) must provide an 
opinion as to whether the veteran's 
service-connected disability affects 
both the dorsal and lumbar spine to 
the extent that there exists 
limitation of motion in both the 
dorsal and lumbar spine that extends 
beyond a single vertebra of the 
adjacent segment, or functional 
impairment that equates to such 
limitation.  See 38 C.F.R. § 4.71 
(1999).

c.  The examiner(s) should conduct 
evaluations of the veteran's dorsal 
and lumbar spine that take into 
account all functional impairment, 
such as pain on use, weakness, 
fatigability, abnormal movement, 
etc.  Separate findings should be 
made as to the degree of impairment 
experienced by the dorsal and lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45 
(1999); DeLuca, supra.  The 
functional debility experienced 
should be equated to additional loss 
of range of motion (beyond that 
clinically demonstrated) for each 
segment.  As for the lumbar spine, 
the functional impairment should 
also be equated to disability 
described in the rating criteria for 
Diagnostic Code 5293.  As to the 
dorsal spine, the functional 
impairment should be equated to 
slight, moderate, or severe loss in 
range of motion.

d.  The examiner(s) should state 
whether the veteran experiences disc 
syndrome and if so, whether such 
disability is attributable to 
military service, or to already 
service-connected disability.  It 
should be specifically noted whether 
already service-connected disability 
has either caused or made worse the 
disc syndrome.  If the disc syndrome 
is made worse by the service-
connected osteoarthritis, the degree 
of worsening should be specifically 
set forth.

e.  The examiner(s) must also 
provide an opinion as to the degree 
of overall industrial impairment 
caused the veteran by his service-
connected disability.

3.  The RO should adjudicate the claim of 
service connection for disc syndrome.  
Consideration should also be given to 
whether the rating issue should be 
referred to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration 
under 38 C.F.R. § 3.321(b)(1).  If any 
benefit sought is not granted, a 
supplemental statement of the case (SSOC) 
should be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
May 1996 SSOC, including all treatment 
records filed by the veteran with the 
Board in September 1998.  If the case is 
not referred under 38 C.F.R. 
§ 3.321(b)(1), an explanation of the 
reasons for not making such a referral 
should be set forth in detail.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


